  Case 18-22165         Doc 39     Filed 03/05/19 Entered 03/05/19 12:53:16              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-22165
         LURA J IRVINE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/07/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/20/2018.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-22165       Doc 39        Filed 03/05/19 Entered 03/05/19 12:53:16                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                   $440.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $440.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $125.33
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $11.44
    Other                                                                   $3.23
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $140.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
ADT                              Unsecured         110.00           NA            NA            0.00       0.00
AMAZON                           Unsecured         100.00           NA            NA            0.00       0.00
Amsher Collection Serv           Unsecured      2,517.00            NA            NA            0.00       0.00
ASHLEY FUNDING SERVICES LLC      Unsecured            NA         193.00        193.00           0.00       0.00
AT&T Mobility                    Unsecured      1,621.00            NA            NA            0.00       0.00
CAPITAL ONE                      Unsecured         162.00           NA            NA            0.00       0.00
CHASE BANK                       Unsecured         150.00           NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         700.00        244.00        244.00           0.00       0.00
COMCAST                          Unsecured         857.00           NA            NA            0.00       0.00
COMENITY CAPITAL                 Unsecured           0.00           NA            NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured      5,025.00            NA            NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Secured        4,975.00     13,787.77         300.00        300.00        0.00
CREDITBOX.COM                    Unsecured         502.00           NA            NA            0.00       0.00
ENHANCED RECOVERY CORP           Unsecured      1,622.00            NA            NA            0.00       0.00
FAMSA INC                        Unsecured           0.00           NA            NA            0.00       0.00
FINGERHUT                        Unsecured         545.00           NA            NA            0.00       0.00
HSN                              Unsecured          50.00           NA            NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured         100.00           NA            NA            0.00       0.00
ISAC                             Unsecured      4,775.00       7,324.21      7,324.21           0.00       0.00
ISAC                             Unsecured      2,515.00            NA            NA            0.00       0.00
JD RECEIVABLES LLC               Unsecured            NA         357.00        357.00           0.00       0.00
LOAN CENTER                      Unsecured         100.00           NA            NA            0.00       0.00
MAJESTIC LAKE FINANCIAL          Unsecured         900.00           NA            NA            0.00       0.00
MASSEYS                          Unsecured         482.00        499.92        499.92           0.00       0.00
MONTGOMERY WARD                  Unsecured         316.00        331.15        331.15           0.00       0.00
MONTGOMERY WARD                  Unsecured           0.00           NA            NA            0.00       0.00
NATIONAL QUICK CASH              Unsecured           0.00           NA            NA            0.00       0.00
Northern Plains Funding          Unsecured         600.00           NA            NA            0.00       0.00
NPRTO ILLINOIS LLC               Secured           600.00      2,292.23        800.00           0.00       0.00
NPRTO ILLINOIS LLC               Unsecured         200.00           NA            NA            0.00       0.00
NPRTO ILLINOIS LLC               Secured              NA         598.26        598.26           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-22165        Doc 39     Filed 03/05/19 Entered 03/05/19 12:53:16                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid          Paid
Penn Credit                    Unsecured         663.00             NA            NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured           0.00             NA            NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured           0.00             NA            NA            0.00        0.00
QUANTUM3 GROUP LLC             Unsecured      1,482.00              NA            NA            0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         464.00             NA            NA            0.00        0.00
QUANTUM3 GROUP LLC             Unsecured      1,482.00         1,482.30      1,482.30           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         485.00          485.60        485.60           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         500.00          464.44        464.44           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         635.00          635.97        635.97           0.00        0.00
QUEST DIAGNOSTICS              Unsecured         500.00             NA            NA            0.00        0.00
SANTANDER CONSUMER USA         Unsecured     13,468.00       12,946.58      12,946.58           0.00        0.00
SOCIAL SECURITY ADMIN          Unsecured     24,854.00              NA            NA            0.00        0.00
SPRINT NEXTEL                  Unsecured      1,000.00              NA            NA            0.00        0.00
ST IL TOLLWAY AUTHORITY        Unsecured         100.00             NA            NA            0.00        0.00
STONEBERRY                     Unsecured         431.00          431.56        431.56           0.00        0.00
SYNCB                          Unsecured         495.00             NA            NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured      2,301.61         2,301.76      2,301.76           0.00        0.00
US DEPT OF EDUCATION           Unsecured      5,072.80              NA            NA            0.00        0.00
ZALES                          Unsecured         268.00             NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00               $0.00                 $0.00
      Mortgage Arrearage                                      $0.00               $0.00                 $0.00
      Debt Secured by Vehicle                                 $0.00               $0.00                 $0.00
      All Other Secured                                   $1,698.26             $300.00                 $0.00
TOTAL SECURED:                                            $1,698.26             $300.00                 $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00               $0.00
       Domestic Support Ongoing                               $0.00                 $0.00               $0.00
       All Other Priority                                     $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $27,697.49                    $0.00               $0.00


Disbursements:

       Expenses of Administration                                 $140.00
       Disbursements to Creditors                                 $300.00

TOTAL DISBURSEMENTS :                                                                             $440.00


UST Form 101-13-FR-S (09/01/2009)
  Case 18-22165         Doc 39      Filed 03/05/19 Entered 03/05/19 12:53:16                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
